Exhibit 10.2

 

BOOT BARN HOLDINGS, INC.
2014 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of January [·], 2015 between Boot Barn Holdings, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified in Section 1 below, currently residing at the
address set out at the end of this Agreement (the “Optionee”).

 

1.                                      Grant of Option.  Pursuant and subject
to the Company’s 2014 Equity Incentive Plan (as the same may be amended from
time to time, the “Plan”), the Company grants to the Optionee an option (the
“Option”) to purchase from the Company all or any part of a total of the number
of shares identified in the table below (the “Optioned Shares”) of the common
stock, par value $.0001 per share, in the Company (the “Stock”), at the exercise
price per share set out in the table below.

 

Optionee

Greg Hackman

 

 

Number of Shares

100,000

 

 

Exercise Price Per Share

$[·](1)

 

 

Grant Date

[·](2)

 

 

Expiration Date

8th anniversary of the Grant Date

 

 

2.                                      Character of Option.  This Option is not
intended to be treated as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.                                      Expiration of Option.  This Option shall
expire at 5:00 p.m. Pacific time on the Expiration Date or, if earlier, the
earliest of the dates specified in whichever of the following applies:

 

a)                                     If the termination of your employment or
other association is on account of your death or disability, the first
anniversary of the date your employment ends.

 

b)                                     If the termination of your employment or
other association is due to any other reason, 30 days after your employment or
other association ends.

 

c)                                      If the Company or relevant Affiliate
terminates your employment or other association for cause, or at the termination
of your employment or other association the Company or relevant Affiliate had
grounds to terminate your employment or other association for Cause (whether
then or thereafter determined), immediately upon the

 

--------------------------------------------------------------------------------

(1)  To be the effective date of the employment letter agreement

(2)  To be the Market Value (as defined in the Plan) of the shares of common
stock as of the effective date.

 

--------------------------------------------------------------------------------


 

termination of your employment or other association.  For this purpose, “Cause”
means only (a) your engaging in gross neglect of your duties with the Company,
or your fraud or dishonesty in connection with the performance of duties to the
Company and its Affiliates, in either case which has a materially detrimental
effect on the business or operations of the Company; (b) your engaging in any
willful violation of any applicable confidential, non-disclosure or securities
trading policy or policies of the Company or an Affiliate; and (c) your
conviction by a court of competent jurisdiction of any crime (or upon entering a
plea of guilty or nolo contendere to a charge of any crime) constituting a
felony; provided, however, that if you and the Company or relevant Affiliate are
parties to an employment or similar agreement in effect immediately prior to
your termination which defines cause, “Cause” shall mean “cause” as defined in
said agreement.

 

4.                                      Exercise of Option.

 

a)                                     You may exercise this Option as to the
number of Optioned Shares that have vested under Section 4(b) (the “Vested
Shares”), in full or in part and at any time prior to the date this Option
expires.  However, during any period that this Option remains outstanding after
your employment or other association with the Company and its Affiliates ends,
you may exercise it only to the extent of any remaining Vested Shares determined
as of immediately prior to the end of your employment or other association.  The
procedure for exercising this Option is described in Section 7.1(e) of the
Plan.  The vesting of the Optioned Shares may also be subject to any applicable
provisions contained in any employment agreement between the Optionee and the
Company or its subsidiaries (if any).

 

b)                                     Time-Based Vesting.  That number of
Optioned Shares specified in the table below shall become Vested Shares on the
date set forth opposite such number in the table below:

 

Number of Shares

 

Vesting Date

20,000

 

1st Anniversary of the Grant Date

20,000

 

2nd Anniversary of the Grant Date

20,000

 

3rd Anniversary of the Grant Date

20,000

 

4th Anniversary of the Grant Date

20,000

 

5th Anniversary of the Grant date

 

5.                                      Transfer of Option.  You may not
transfer this Option except by will or the laws of descent and distribution,
and, during your lifetime, only you may exercise this Option.

 

6.                                      Incorporation of Plan Terms.  This
Option is granted subject to all of the applicable terms and provisions of the
Plan, including but not limited to the limitations on the Company’s obligation
to deliver Optioned Shares upon exercise set forth in Section 10 of the Plan
(Settlement of Awards).

 

2

--------------------------------------------------------------------------------


 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to you of your receipt or
exercise of this Option or upon your sale or other disposition of the Optioned
Shares.  You should rely on your own tax advisors for such advice.

 

8.                                      Treatment as Wages or Compensation.  No
amounts paid or payable in connection with this Option shall constitute wages or
compensation for purposes of any applicable law, if ever, prior to the date on
which such amount has been earned, vested and become payable in accordance with
the terms of this Agreement and the Plan.  No such amount shall be treated as
wages or compensation for purposes of any employee or other benefit plan of the
Company and its Affiliates except to the extent and at the time provided in the
respective employee or other benefit plan.

 

9.                                      Acknowledgements.  You acknowledge that
you have reviewed and understand the Plan and this Agreement in their entirety,
and have had an opportunity to obtain the advice of counsel prior to executing
this Agreement.  You  hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Agreement.

 

10.                               Further Assurances.  The parties agree to
execute such further instruments and to take such action as may reasonably be
necessary to carry out the intent of this Agreement.

 

11.                               Community Property.  Without prejudice to the
actual rights of the spouses as between each other, for all purposes of this
Agreement, you shall be treated as agent and attorney-in-fact for that interest
held or claimed by your spouse with respect to this Option and any Optioned
Shares and the parties hereto shall act in all matters as if the Optionee was
the sole owner of this Option and (following exercise) any such Optioned
Shares.  This appointment is coupled with an interest and is irrevocable.

 

12.                               Miscellaneous.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof and shall be binding
upon and inure to the benefit of any successor or assign of the Company and any
executor, administrator, trustee, guardian, or other legal representative of
you.  Capitalized terms used but not defined herein shall have the meaning
assigned under the Plan.  This Agreement may be executed in one or more
counterparts all of which together shall constitute but one instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BOOT BARN HOLDINGS, INC.

 

 

By:

 

 

 

 

 

 

Greg Hackman

Title:

 

 

 

 

 

 

 

 

 

 

Optionee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Option Agreement]

 

--------------------------------------------------------------------------------